Citation Nr: 1756300	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1991 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The issue of entitlement to a compensable back rating prior to October 6, 2016 was decided and denied by the Board in March 2017.  The Board remanded the issue of a back rating in excess of 10 percent after October 6, 2016 for additional development.  The requested development was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Since October 2016, the Veteran's back disability has not been shown to have forward flexion functionally limited to 60 degrees or the combined range of motion functionally limited to 120 degrees or less; neither an abnormal gait nor an abnormal spinal contour was shown; spinal ankylosis was not found to be present; and IVDS was not diagnosed. 

2.  A separate neurologic abnormality secondary to the service connected back disability has not been diagnosed or alleged.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low back disability have not been met.  U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.344, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were used to assess the Veteran's initial evaluation for his claim.  The Veteran was afforded a VA examination July 2017 and neither the Veteran nor his representative has objected to its adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Of note, the Veteran's representative submitted a brief which listed a lot of requirements for service connection and for an examination, but did not advance any arguments about the examination itself.

As VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increase Rating 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran is seeking a rating in excess of 10 percent for his service connected back disability.  He alleges his low back disability is more severe than currently rated.  As discussed above, the Board previously adjudicated the issue of an increased rating prior to October 2016.  As such, the only issue to decide at this time is whether a rating in excess of 10 percent is warranted since October 2016.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). 

If it is shown that there is intervertebral disc syndrome (IVDS) with incapacitating episodes that require prescribed bed rest to treat, ratings in excess of 10 percent can be assigned.  Here, the examiner in July 2017 specifically concluded that IVDS was not provided, and there is no suggestion that bed rest has been prescribed since October 2016.  As such, the Board will consider whether a rating in excess of 10 percent can be assigned under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a 

At a VA examination in October 2016, the Veteran reported no functional loss or functional impairment as a result of his thoracolumbar spine.  A range of motion test revealed abnormal range of motion, showing a forward flexion of 70 degrees, extension at 30 degrees, right lateral flexion and left lateral flexion at 30 degrees each, and right and left lateral rotation at 30 degrees each.  The Veteran reported pain during the evaluation, but denied muscle atrophy, localized tenderness, guarding or muscle spasm.  He also denied any functional limitation.  The examiner reported that no pain was noted on the examination, although there was some tenderness in the lower back.  Repetitive motion testing did not cause any additional limitation of motion, and the examiner added that pain, weakness, stiffness, fatigability, and lack of endurance did not significantly limit functional ability with repeated use over time.  Guarding and muscle spasms were not found.  Additionally, straight leg raise tests were negative and the Veteran was not found to have any other radicular pain, signs, or symptoms.

In July 2017, the Veteran underwent another VA examination.  There, he reported waking up in the early hours of the morning due to severe back pain.  He also reported that his back does not allow him to lift heavy objects and limits his ability to do household chores.  The Veteran stated that his daily back pain was at 1/10. No thoracic back pain. Back pain was not found to radiate down the Veteran's legs.  The examiner found abnormal range of motion, with forward flexion recorded at 80 degrees, extension at 30 degrees.  His right and left lateral flexion was 25 degrees, and his right and left lateral rotation was 30 degrees.  This bring his combined range of motion to 220 degrees.  The examiner found no functional loss, even with reported pain.  There was no evidence of localized tenderness, or pain on palpation of the joint associated with sold tissue, and no evidence of pain with weight bearing.  After a repetitive-use testing, the Veteran did not demonstrate additional reduced motion.  The Veteran did not have guarding, muscle spasms, or gait abnormality.  Under Correia, the examiner found no evidence of pain on non-weight bearing.  The Veteran's passive range of motion was the same as his active range of motion.  

VA treatment records were reviewed, but do not show any findings different than what was found on the VA examinations.

After reviewing the medical evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted.  There is no evidence that the Veteran's lumbar disability meets the requirement of a 20 percent disability rating because his forward flexion is not functionally limited to 60 degrees or less.  As noted, at the 2016 and the 2017 VA examinations the Veteran demonstrated 70 and 80 degrees of forward flexion, respectively.

Likewise, the Veteran's combined range of motion of the spine has not been shown to be limited to 120 degrees.  At the 2017 VA examination, the combined range of motion was 220 degrees.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

At the 2016 VA examination, the examiner indicated that repetitive motion testing did not cause any additional limitation of motion, and the examiner added that pain, weakness, stiffness, fatigability, and lack of endurance did not significantly limit functional ability with repeated use over time.  Likewise, in 2017 repetitive-use testing did not cause additional reduced motion.  As such, repetitive motion is not found to cause additional functional limitation.

Here, the Veteran has complained about back pain.  However, it has not been shown that the pain functionally limited his range of motion.  In fact, the examiner in 2017 stated that the Veteran's back pain did not cause any functional limitation.  Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of forward flexion. 

Turning back to the rating criteria, muscle spasm or guarding that is severe enough to cause abnormal gait or abnormal spine contour has not been shown.  In fact, the May 2017 examination report noted while there was some indication of disturbance of locomotion and interference with standing, there was nothing wrong with the Veteran's gait.  In 2016, the examiner specifically found no muscle spasms or guarding to be present.  Likewise, ankylosis has not been shown or alleged.

Note (1) to the General Rating Formula directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately, under an appropriate diagnostic code.

Here, the Veteran has not alleged the presence of any neurologic abnormality.  Moreover, at his 2016 VA examination, straight leg raise tests were negative and the Veteran was not found to have any other radicular pain, signs, or symptoms.  Likewise in 2017 back pain was not alleged to radiate down the Veteran's legs and no separate neurologic disability was diagnosed.  As such, the assignment of a separate neurologic rating is not warranted.

As described, a rating in excess of 10 percent for the Veteran's back disability is not supported by the evidence of record, and the Veteran's claim is denied.


ORDER

An evaluation in excess of 10 percent for a lumbar spine disability is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


